Citation Nr: 1802910	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  07-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for abnormal weight loss/gain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a heart disorder, to include congestive heart failure, and to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle/joint pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a stomach disorder (claimed as constipation), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to May 1999, to include service in Southwest Asia during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision (which denied service connection for headaches, sleep disturbance, congestive heart disease, muscle/joint pain, and a stomach disability claimed as constipation) and an October 2009 rating decision (which denied service connection for memory loss, fatigue, and abnormal weight loss) of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 
In August 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C. § 7107(c) (2012).

The case was remanded by the Board in May 2012, March 2013, and December 2013 to the Agency of Original Jurisdiction (AOJ) for further development.  The case was then returned to the Board.  Upon reviewing the claims folder, the Board referred the claims to a specialist for an advisory medical opinion.  See 38 U.S.C. 
§ 7109(a) (2012); 38 C.F.R. § 20.901 (2017); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in August 2017 and is included in the claims file.  The Veteran and his representative were given the opportunity to provide argument and evidence in response.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Following the most recent readjudication of this appeal by the AOJ in the August 2016 Supplemental Statement of the Case (SSOC), additional pertinent medical and lay evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in October 2017.  38 C.F.R. §§ 20.800, 20.1304 (2017).

The Board acknowledges that the issue of entitlement to service connection for hypothyroidism has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue - namely, a VA examination was just conducted on the issue in December 2017.  As such, the Board will not accept jurisdiction over the issue at this time, but the issue will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for abnormal weight loss/gain, to include as due to an undiagnosed illness and to include as due to the service-connected stomach/constipation disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's migraines are attributable to his active military service. 

2.  The evidence is in relative equipoise as to whether the Veteran's heart disorder is attributable to his active military service.  

3.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

4.  The Veteran's sleep disturbance resulted from a medically unexplained chronic multi-symptom illness.

5.  The Veteran's muscle/joint pain resulted from a medically unexplained chronic multi-symptom illness.

6.  The Veteran's stomach/constipation disorder resulted from a medically unexplained chronic multi-symptom illness.

7.  The Veteran's memory loss resulted from a medically unexplained chronic multi-symptom illness.

8.  The Veteran's fatigue resulted from a medically unexplained chronic multi-symptom illness.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, migraines were incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, a heart disorder, to include cardiomyopathy and congestive heart failure, was incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a chronic multi-symptom illness, diagnosed as sleep disturbance, have been met.  38 U.S.C. § 1110, 1117, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.317 (2017).

4.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a chronic multi-symptom illness, diagnosed as muscle/joint pain, have been met.  38 U.S.C. § 1110, 1117, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.317 (2017).

5.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a chronic multi-symptom illness, diagnosed as stomach/constipation disorder, have been met.  38 U.S.C. § 1110, 1117, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.317 (2017).

6.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a chronic multi-symptom illness, diagnosed as memory loss, have been met.  38 U.S.C. § 1110, 1117, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.317 (2017).

7.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a chronic multi-symptom illness, diagnosed as fatigue, have been met.  38 U.S.C. § 1110, 1117, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.317 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determinations in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

I.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Compensation may also be granted for a disability due to an undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C. § 1117.  Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the VA Secretary.  "Qualifying chronic disability" includes (a) undiagnosed illness and (b) medically unexplained chronic multi-symptom illness, to include chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i).  In order to qualify, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C. § 1117(g).

The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  The VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Headaches

The Veteran currently has migraines.  At the March 2006, April 2013, and October 2015 VA examinations, the Veteran was diagnosed with migraines.

The Veteran's service treatment records (STRs), to include those dated in July 1994, do reflect treatment on two occasions for headaches, and a medical history completed in February 1999 near the end of military service referred to "year round" headaches.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The March 2006 VA examiner found that the Veteran's migraines were of an unknown etiology.  In September 2011, the Veteran's private physician submitted a statement.  The physician indicated that the Veteran's military medical records were reviewed in forming the opinion.  The physician opined that the Veteran's current medical diagnosis was at least as likely as not related to his stay in the military.  The physician found that the Veteran had experienced migraine headaches during his active military service, to include his Persian Gulf War service.  The April 2013 and October 2015 VA examiners provided negative nexus opinions; however, these opinions were based on the erroneous presumption that there was no evidence of headaches during service.  The August 2017 VA examiner, after reviewing the Veteran's claims file, noted that in 1994, during a time of service, the Veteran was seen and treated two times for "headache with nausea" - both times diagnosed as possible dehydration.  The examiner found that the Veteran's migraine symptoms certainly could have, and indeed most likely were, the initial presenting symptoms of migraine and there the migraines existed as likely as not in service.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for migraines have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b); 38 C.F.R. 
§ 3.102.  The claim is granted.

III.  Heart Disorder

The Veteran currently has a heart disorder.  At the March 2006 VA examination, the Veteran was diagnosed with congestive heart failure from viral myocarditis.  At the April 2011 VA examination, he was diagnosed with cardiomyopathy.  At the October 2015 VA examination, the Veteran was diagnosed with congestive heart failure and cardiomyopathy.  

The STRs reflect treatment for a viral syndrome in April 1992, at which time the Veteran was hospitalized.  The Veteran was diagnosed with acute infectious mononucleosis.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The March 2006 VA examiner diagnosed the Veteran with congestive heart failure from viral myocarditis (emphasis added), but provided a negative nexus opinion.  The opinion did not have any rationale.  In September 2011, the Veteran's private physician, after reviewing the Veteran's military medical records, opined that the Veteran's current medical diagnosis was at least as likely as not related to his stay in the military.  The physician found that the Veteran had experienced viral prodrome during his active military service, to include his Persian Gulf War service.  The physician noted that the Veteran had undergone an extensive workup with his cardiologist to include a cardiac catheterization.  His cardiologist felt that the Veteran's cardiomyopathy was due to a viral syndrome.

The April 2013 and October 2015 VA examiners provided negative nexus opinions, but did not specifically consider the September 2011 statement from the private physician.

The August 2017 VA examiner reviewed the Veteran's claims file and noted that the Veteran did have a brief hospitalization for a viral condition in service for which the contention has been made that the cause of his heart condition is a post-viral cardiomyopathy.  The examiner stated that this suggestion was made by physicians who apparently could not or did not review the records.  The viral condition was mononucleosis.  The examiner stated that this was not controversial as it was diagnosed during that hospitalization.  The cause of this is the Epstein Barr Virus (EBV).  This virus only leads to cardiomyopathy as a post myocarditis condition.  The examiner indicated that the Veteran most certainly did not have EBV myocarditis.  Additionally, the examiner stated that this is a pediatric condition only.  The Veteran was not a pediatric patient at that time.  However, at the time of his diagnosis of cardiomyopathy, he was very hypertensive.  The examiner indicated that uncontrolled hypertension, particularly in African Americans, is a common cause of non-ischemic dilated cardiomyopathy.  In summary, the VA examiner provided a negative nexus medical opinion.

Subsequently, the Veteran submitted an October 2017 medical opinion from Dr. C.W., a private physician.  Dr. C.W. reviewed the August 2017 medical opinion, and stated that she disagreed with the cardiomyopathy portion of the opinion.  Dr. C.W. stated that the August 2017 VA examiner is stated that due to the Veteran being diagnosed with EBV and not being diagnosed with myocarditis that this could not have been the cause of his cardiomyopathy.  Dr. C.W. also noted that the August 2017 VA examiner stated that "this is a pediatric condition only."  In response, Dr. C.W. provided a copy of a medical study, which states that myocarditis can range from asymptomatic to shock; thus, the Veteran could have had myocarditis and may not have experienced typical symptoms.  The study included 9 adults and 6 children, and thus proves that EBV is not a "pediatric condition only."  The study also proves that one can be asymptomatic.  

Additionally, Dr. C.W. indicated that she highly disagreed with the VA examiner's statement that the likely cause of the Veteran's dilated cardiomyopathy was uncontrolled hypertension simply because he was hypertensive at the time of presentation.  In the setting of cardiomyopathy that has progressed to heart failure, the body is trying to compensate for the decrease in cardiac output by increasing stroke volume, heart rate, or both (cardiac output = stroke volume x heart rate).  This in turn increases peripheral tone to maintain oxygenation.  It is not uncommon for people with acutely decompensated heart failure to present initially with severely elevated blood pressure, but with control of volume status, blood pressure returns to normal.  In reference to these points, Dr. C.W. noted that the Veteran had yearly physicals as an active member of the Air Force Reserves and never had high blood pressure.  Dr. C.W. stated that she could say "in confidence" that hypertension was not the cause of the Veteran's cardiomyopathy.  Hypertension causes cardiomyopathy after having years of uncontrolled blood pressure, which leads to gradual restructuring and enlargement of the heart.  In summary, Dr. C.W. found that the EPV virus (which the Veteran experienced in service) could not be ruled out as the cause and hypertension is not the cause of his cardiomyopathy.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a heart disorder, to include congestive heart failure and cardiomyopathy, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102.  The claim is granted.

IV.  Remaining Claims

The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

After a review of all the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that his sleep disturbance, fatigue, muscle/joint pain, stomach/constipation disorder, and memory loss have been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multi-symptom illness.

Regarding his sleep disturbance and fatigue, a March 2006 VA examination noted a sleep disturbance (with the Veteran awakening two to three times a night) and a July 2008 Reserve examination reflected complaints of a sleep disorder.  At the April 2011 and April 2013 VA examinations, the examiners noted the Veteran's complaints of fatigue.  The April 2013 VA examiner noted that the fatigue had existed for more than six months with an unknown onset date.  The April 2013 VA psychiatric examiner found that the Veteran had chronic sleep impairment.  The October 2015 VA examiner noted the Veteran's complaints of fatigue for years, and found that the Veteran's fatigue had existed for more than six months with an unknown onset date.

With respect to muscle/joint pain, the STRs reflect complaints of joint pain, to include in the ankles and right wrist in July 1994 and the low back in November 1995.  At the March 2006 VA examination, the Veteran reported that he experienced an episode of whole body joint pains in 1995 while on service.  He was kept on bedrest and it resolved spontaneously.  In the September 2011 private medical opinion, the physician after reviewing the Veteran's military medical records, opined that the Veteran's current medical diagnosis was at least as likely as not related to his stay in the military.  The physician found that the Veteran had experienced wrist and ankle pain during his active military service, to include his Persian Gulf War service.  At the October 2015 VA examiner, the Veteran reported stiffness in his hands and difficulty moving, which are similar to the symptoms he experienced in the Persian Gulf during his active duty.

Regarding the stomach/constipation disorder, a private physician in January 1995 (during the Veteran's active military service) opined that he could not find the etiology of the Veteran's stomach pain.  In October 1998, during the Veteran's active military service, the Veteran complained of abdominal pain to his private physician.  At the March 2006 VA examination, the Veteran reported chronic constipation since 1995 when he was on active duty.  The VA examiner found that the Veteran has developed chronic constipation during the course of his military service.  The April 2013 and October 2015 VA examiners diagnosed the Veteran with constipation.  The October 2015 VA examiner stated that the Veteran's constipation had been ongoing for greater than six months.

Regarding memory loss, the Veteran testified that his current memory loss began while he was in the service.  See Board Hearing transcript, page 30.  The April 2013 VA psychiatric examiner found that the Veteran had impairment of his short-term and long-term memory.  

The August 2013 and October 2015 VA examiners did not address whether the Veteran's symptoms were part of a medically unexplained chronic multi-symptom illness.

The August 2017 VA examiner, after reviewing the Veteran's claims file (to include the prior VA examinations), determined that the Veteran's muscle/joint pain, stomach disorder to include constipation, memory loss, and fatigue were a medically unexplainable chronic multisymptom illness of unknown etiology.  

The Board notes that the Veteran has current diagnoses of sleep disturbance, fatigue, muscle/joint pain, stomach/constipation disorder, and memory loss and the record contains notes that document the Veteran receiving treatment for these issues during the intervening years.  The Veteran's sleep disturbance, fatigue, muscle/joint pain, stomach/constipation disorder (a gastrointestinal signs or symptoms), and memory loss (neurological or neuropsychological signs or symptoms) qualify as chronic disabilities and he received his diagnoses during the applicable period in 38 C.F.R. § 3.317(a).  Therefore, the claims for service connection for sleep disturbance, fatigue, muscle/joint pain, stomach/constipation disorder, and memory loss are granted pursuant to 38 C.F.R. § 3.317.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for migraines is granted.

Service connection for a heart disorder, to include cardiomyopathy and congestive heart failure, is granted.

Service connection for sleep disturbance, as part of a chronic multi-symptom illness, is granted.

Service connection for muscle/joint pain, as part of a chronic multi-symptom illness, is granted.

Service connection for a stomach/constipation disorder, as part of a chronic multi-symptom illness, is granted.

Service connection for memory loss, as part of a chronic multi-symptom illness, is granted.

Service connection for fatigue, as part of a chronic multi-symptom illness, is granted.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In this decision, the Board has granted service connection for a stomach/constipation disorder.  The Veteran also seeks service connection for abnormal weight loss/gain.  The Board has a duty to consider all theories of entitlement raised by the record, even though not directly raised by the Veteran.  In this regard, the Board must address the theory of secondary service connection for the abnormal weight loss/gain claim, to include as secondary to the now service-connected stomach/constipation disorder.  38 C.F.R. § 3.310 (2017).  In this regard, the Veteran has not been provided a proper duty to assist notice letter addressing secondary service connection.  The Veteran also has not been provided a VA medical opinion addressing secondary service connection.  Upon remand, both must be provided.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, the August 2017 VA physician found that the Veteran's symptoms of abnormal weight loss/gain were attributable to his thyroid disorder.  At the December 2017 VA examination, the Veteran was diagnosed with hypothyroidism.  As stated above, the AOJ is still taking action on the claim of Entitlement to service connection for hypothyroidism.  Thus, the adjudication of the abnormal weight loss/gain claim must be deferred pending resolution of the claim for service connection for hypothyroidism, as the claim for service connection for abnormal weight loss/gain is inextricably intertwined with this claim.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for abnormal weight loss/gain, to include as due to the service-connected stomach/constipation disorder.

2.  After completing the above action, refer the Veteran's entire claims to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of his thyroid disorder (diagnosed as hypothyroidism and manifested by abnormal weight loss/gain).

The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the current hypothyroidism was caused by, or results from his service-connected stomach/constipation disorder?

b.  Is it at least as likely as not (50 percent or greater probability) that the current hypothyroidism has permanently progressed at an abnormally high rate due to or as the result of his service-connected stomach/constipation disorder?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  The claim should reflect consideration of any positive resolution of the claim for service connection for hypothyroidism.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


